t c memo united_states tax_court edgar l and joan h parker petitioners v commissioner of internal revenue respondent docket no filed date p self-employed worked under contract as a district manager for f a group of insurance_companies f canceled p’s contract and paid p an amount designated contract value based on the quantity length of service and quality final months’ earnings_of the services rendered by p to f p failed to pay self- employment_tax with respect to the contract value claiming that it constituted a capital_gain held the contract value is subject_to the tax on self-employment_income and is not capital_gain robert b alexander for petitioners donna m palmer for respondent -- - memorandum opinion halpern judge by notice_of_deficiency dated date the notice respondent determined deficiencies in petitioners’ federal income taxes of dollar_figure dollar_figure and dollar_figure for their taxable calendar years and respectively the issue for decision is whether certain payments received by petitioner edgar l parker petitioner are ordinary_income subject_to self-employment taxation or are capital_gains income which is not subject_to self-employment taxation we conclude that the payments are ordinary_income subject_to self-employment taxation unless otherwise indicated all section references are to the internal_revenue_code in effect for the years at issue some facts have been stipulated and are so found the stipulation of facts with accompanying exhibits is incorporated herein by this reference we need find few facts in addition to those stipulated and shall not therefore separately set forth our findings_of_fact we shall make additional findings_of_fact as we proceed background at the time the petition was filed petitioners resided in kingwood texas on date petitioner previously an insurance agent was appointed a district manager by a group of insurance_companies farmers insurance_companies the companies to accomplish the appointment petitioner and the companies executed a document entitled district manager’s appointment agreement the agreement as a district manager petitioner could not personally sell insurance policies but recruited trained and supervised agents within his district to do so as a district manager petitioner was not treated as an employee by the companies pursuant to the agreement petitioner received a service commission overwrite on all business produced by the companies’ agents within his district a service commission overwrite is a specified commission paid to a district manager based on each insurance_policy sold and on renewals of policies sold by the supervised agents the agreement states that either the companies or petitioner can cancel it on days’ written notice and any service commission overwrites unpaid as of the date of cancellation are deemed unearned with petitioner’s rights with respect to such commissions being deemed waived petitioner had completed years_of_service as a district manager when he received written notice that the companies were canceling the agreement the agreement was canceled as of - - date in part the agreement provides the following with respect to cancellation eb in the event of cancellation of the agency created hereby for any reason whatsoever the companies may at their option elect to pay contract value as hereinafter defined to the district manager his her personal representative or heirs or the companies agree to give consideration to a written nomination of his her successor by the district manager or in case of the district manager’s death by his her heirs or personal representative provided such nominee is in all respects acceptable to the companies if the companies do not elect to pay contract value it is agreed that the district manager or his her heirs or personal representative may negotiate with such nominee for compensation in an amount not exceeding contract value for the nomination and the district manager’s interest under his her appointment agreement contract value contract value will be based upon the service commission overwrite paid to the district manager during the six months immediately preceding termination and the number of years_of_service as district manager for the companies in this district all in accordance with the following schedule schedule or more years as a district manager--5 times the last months’ service commission overwrite payment of contract value by either the companies or the nominee will be based on the following schedule bk above -- four equal semi-annual installments the district manager agrees to transfer and assign all of his her interest under the district manager appointment agreement and his her agency to the nominee acceptable to the companies or to the companies themselves in the event they elect to pay the contract value as hereinabove provided and further agrees that for a period of three years from date of said cancellation he she will neither directly nor indirectly in any manner solicit accept or service for or on behalf of himself herself or any insurer or broker the insurance_business of any policyholder of any of the companies within the county or counties in which the district is located and all counties immediately adjoining the agreement also obligates petitioner to surrender to the companies on cancellation of the agreement all records and other materials having to do in any manner with the business of the companies it states petitioner’s agreement that all lists and records pertaining to policyholders are the property of the companies and that petitioner has no interest assignable or otherwise in the agency created by the agreement except as provided in paragraph e of the agreement quoted in part above it further states that in the event of cancellation petitioner will not interfere with the agency contracts of the agents or district managers of the companies no provision of the agreement provides for any change in contract value once determined on account of any subsequent -- - event such as policy cancellations or failures to collect premiums following cancellation of the agreement petitioner received payments from the companies of dollar_figure dollar_figure and dollar_figure in and respectively collectively the payments petitioners reported the payments as income from an installment_sale from the sale of insurance agency subject_to the favorable long-term_capital_gains rates discussion the principal adjustments giving rise to the deficiencies in guestion are respondent’s reclassifications of the payments reported by petitioners as installment_sale gains subject_to the favorable long-term_capital_gains rates as ordinary_income subject_to self-employment taxation ’ other adjustments made by respondent are derivative of those adjustments and are not a matter of dispute between the parties we have addressed adjustments similar to the principal adjustments on other occasions eg farnsworth v commissioner tcmemo_2002_29 schelble v commissioner tcmemo_1996_269 affd 130_f3d_1388 10th cir and the rules are relatively clear we ' notwithstanding that the agreement appears to contemplate that contract value would be paid in four equal semi annual installments the parties appear to agree that the payments in their varying amounts constitute the installment payments of contract value we shall proceed based on that assumption need not engage in an extended discussion to dispose_of this case sec_1401 imposes a tax on the self-employment_income of every individual sec_1402 defines self-employment_income as the net_earnings_from_self-employment sec_1402 defines self-employment earnings as gross_income derived by an individual from any trade_or_business carried on by such individual less the deductions which are attributable to such trade_or_business gain_or_loss from the sale_or_exchange of capital assets or from the disposition of other_property except for stock_in_trade inventory or property_held_primarily_for_sale to customers in the ordinary course of business is excluded from the computation of net_earnings from self- employment sec_1402 a c in 76_tc_441 we held that for income to be taxable as self-employment_income there must be a nexus between the income received and a trade_or_business that 1s or was actually carried on in order to satisfy the nexus standard the income must arise from some actual whether present past or future income-producing activity id pincite during the 11-plus years that petitioner was a district manager for the companies his business consisted principally of recruiting training and supervising insurance agents and he --- - was compensated exclusively by commissions based on the business produced by those agents petitioner’s relationship with the companies was governed by the agreement and once the agreement was canceled petitioner had no right to any further commissions he was however paid an amount denominated contract value contract value which was based on the commissions paid him during the months immediately preceding the cancellation of the agreement and the number of years of his service as district manager that amount was not subject_to any change once determined petitioners do not dispute that during petitioner’s tenure as a district manager he was a self-employed_individual engaged in the business of managing a district for the companies they do argue that the contract value paid to petitioner following cancellation of the agreement is excluded from the computation of net_earnings_from_self-employment since it is a capital_gain or other gain described in sec_1402 a a or c in schelble v commissioner supra the taxpayer was an insurance agent not a manager and on termination of his agency agreement he was paid extended earnings which amount was determined based on renewal_commissions paid to him during the last or months of his service and the number of his years_of_service because the record showed that there was no express agreement for the sale of any assets or any evidence of --- - vendible business_assets we concluded that the taxpayer had failed to prove that the extended earnings constituted gain from the sale of any capital_asset we found that because the extended earnings were tied to the quantity quality and duration of the taxpayer’s prior labor as an insurance agent there was a nexus between the payments and that business and the payments constituted net_earnings_from_self-employment subject_to the tax on self-employment_income provided for in sec_1401 the court_of_appeals for the tenth circuit affirmed recognizing that the extended payments were in consideration of the taxpayer’s return of records and a covenant_not_to_compete but emphasizing that the extended payments were tied to the guantity and quality of his prior services performed for the insurance_companies in question and were not subject_to adjustment on account of any factor unrelated to his prior service 130_f3d_1388 10th cir the court_of_appeals concluded based on these distinguishing factors we conclude that mr schelble’s payments are sufficiently derived from his prior insurance_business to constitute self-employment_income subject_to self-employment_tax under sec_1401 id the court_of_appeals dismissed the taxpayer’s argument that he had sold a capital_asset for the same reason as the tax_court e no evidence of vendible assets nor any language referencing a contract of sale id pincite -- - recently in farnsworth v commissioner tcmemo_2002_29 we addressed cancellation payments made to a former district manager of farmers insurance group a group of insurance_companies consisting of many of the same insurance_companies that constitute the companies the district manager’s agreement in that case provided for the payment of contract value similar to the payment of contract value at issue here except that during the taxpayer’s tenure as a district manager retention amounts were retained from commissions to reimburse farmers insurance group for payments of contract value to the district manager’s predecessor in farnsworth as in schelble we determined that the payment in question was subject_to self-employment_tax because it was based on the guantity length of service and guality final months’ earnings without reduction for post- termination events of the services rendered by the taxpayer we found that the retention amount device provided an additional nexus between the cancellation payments and the taxpayer’s prior position as a district manager we analyzed the provision of the agreement in question that dealt with business property used by the taxpayer identical to a provision in the agreement and found the payments mr farnsworth received were expressly in consideration for the termination of the contract the payments were not made in return for the transfer of specific property owned by him neither in form nor substance was the transaction at issue a sale of property by mr farnsworth farnsworth v commissioner supra see also 118_tc_452 termination_payment made to insurance agent not received for sale of capital assets the payments by the companies of contract value are subject_to the tax on self-employment_income since they constitute net_earnings_from_self-employment we reach that conclusion because contract value was determined based on the quantity length of service and quality final months’ earnings without reduction for posttermination events of the services rendered by petitioner to the companies that establishes a nexus between the contract value and petitioner’s business of being a district manager petitioners argue that the agreement created a franchise which petitioner transferred back to the companies the agreement contains no language establishing a franchise nor do we believe that the agreement which gives petitioner the right to render personal services as a district manager establishes a franchise within the meaning of sec_1253 see clark v commissioner tcmemo_1994_278 implicitly rejecting the argument that a district manager with farmers insurance_companies relinquished a franchise in sec_1253 provides the term ‘franchise’ includes an agreement which gives one of the parties to the agreement the right to distribute sell or provide goods services or facilities within a specified area -- consideration of the payment of a contract value amount petitioners have failed to introduce evidence of vendible assets or show language referencing a contract of sale that is sufficient for us to conclude that petitioner received no payment for any property see 130_f3d_1388 10th cir we reach the same conclusion that we reached in farnsworth v commissioner supra also involving a district manager’s agreement that neither in form nor in substance did the cancellation of the agreement give rise to the sale of property by petitioner see also clark v commissioner supra we sustain in full the deficiencies in tax determined by respondent decision will be entered for respondent
